Citation Nr: 1726959	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-33 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back pain with sciatica.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from June 1960 to June 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for low back pain with sciatica.  The Veteran appeared at a July 2016 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

As to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for low back pain with sciatica, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran is over 75 years of age and the appeal is advanced on the docket.  38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  A March 2008 rating decision denied service connection for low back pain with sciatica.  The Veteran submitted a timely notice of disagreement.  In June 2009, the RO issued a statement of the case to the Veteran.  The Veteran did not submit a timely substantive appeal and the March 2008 rating decisionis final.  

2.  The additional evidence received since the March 2008 rating decision is new and material.  
3.  Post-operative lumbar spine degenerative disc disease originated during active service.  


CONCLUSIONS OF LAW

1.  The March 2008 rating decision denying service connection for low back pain with sciatica is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  New and material evidence to reopen the claim of entitlement to service connection for low back pain with sciatica has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).  

3.  The criteria for service connection for post-operative lumbar spine degenerative disc disease are met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error where a notice of disagreement or material evidence was not received within one year of notification of the decision.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103 (2016).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).  

A March 2008 rating decision denied service connection for low back pain with sciatica as there was "no evidence of residuals or chronic disability subject to service connection is shown in the service treatment records, nor is there evidence following service."  The Veteran submitted a timely notice of disagreement.  In June 2009, the RO issued a statement of the case to the Veteran.  The Veteran did not submit a timely substantive appeal from the March 2008 rating decision or submit material evidence within one year of that decision.  

The evidence considered in reaching the March 2008 rating decision included service treatment records, VA examination and clinical documentation, private clinical documentation, and written statements from the Veteran.  A December 1963 service medical record shows that the Veteran was seen for "back strain when lifting at work."  A June 2008 written statement from S. Ghosh, M.D., shows that the Veteran had a diagnosis of L4-5 spondylolisthesis causing severe disabling back and leg pain.  Dr. Ghosh stated that the condition was most likely caused by or a result of an injury in 1963 while working as an aircraft mechanic in service and that the Veteran had experienced chronic back and leg pain since that injury.  The report of a February 2009 VA spine examination shows that the Veteran was diagnosed with lumbar spine degenerative disc disease with spondylolisthesis and L4-5 spinal fusion.  The examiner concluded that the degenerative disc disease was less likely than not to have been caused by active service.  

New and material evidence pertaining to the issue of service connection for low back pain with sciatica was not received by VA or constructively in its possession within one year of written notice to the Veteran of the March 2008 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2016).  

The additional evidence received since the March 2008 rating decision includes VA examination and medical records, private clinical documentation, the transcript of the July 2016 Board hearing, and written statements from the Veteran, his ex-spouse, and friends.  An August 2015 written statement from a VA nurse-practitioner notes that the Veteran had back pain since service and had explained that he was injured in service in 1963, had back surgery after that, and had back pain since, which had become much worse as he aged.  That nurse-practitioner opined that the back pain, back surgery, and more recent recurrence of back pain were all related to service. 

The Board finds that the August 2015 written statement from the VA nurse-practitioner is of such significance that it raises a reasonable possibility of substantiating the claim.  As new and material evidence has been received, the claim of entitlement to service connection for low back pain with sciatica is reopened.  

Service Connection

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

A December 1963 service medical record states that the Veteran was seen for back strain when lifting at work.  The report of the April 1964 physical examination for service separation shows that the Veteran was found to exhibit a normal spine.  

The June 2008 written statement from Dr. Ghosh shows that the Veteran had a diagnosis of L4-5 spondylolisthesis causing severe disabling back and leg pain.  Dr. Ghosh opined that the condition is most likely caused by or a result of an injury in 1963 while working as an aircraft mechanic in service and that the Veteran had chronic back and leg pain since that injury.  

Clinical documentation from Alvarado Hospital dated in July 2008 notes that the Veteran reported that he had a service-related injury in 1963 while working as an aircraft mechanic and that he developed an acute onset of severe lower back pain.  The Veteran reported that over the last four decades, he had intermittent episodes of lower back pain for which he had to employ numerous conservative measures.  The Veteran was diagnosed with L4-5 spondylolisthesis.  He subsequently underwent a bilateral L4-5 transforaminal lumbar interbody fusion.   

The report of a February 2009 VA spine examination shows that the Veteran was diagnosed with lumbar spine degenerative disc disease with spondylolisthesis and L4-5 spinal fusion.  The examiner concluded that because there was only a single medical visit for back pain while on active duty, no back problem reported on separation examination, and multiple physically demanding jobs following service, it was the examiner's opinion that degenerative disc disease was less likely as not to have been caused by active service.

A December 2009 written statement from the Veteran's former spouse states that she had known the Veteran since 1958 and they had married in 1965.  She recalled that while they were dating and during their marriage, the Veteran complained of back pain and sought treatment for a lumbar spine disability,  

The report of a June 2012 VA spine examination shows that the Veteran was diagnosed with post-fusion lumbar spine degenerative disc disease.  The examiner opined that, based on the evidence of record, the current back condition was less likely as not caused by or a result of treatment for back strain while in service.  

An August 2015 written statement from a VA nurse-practitioner notes that the Veteran had back pain since service and had explained that he was injured in service in 1963, had back surgery after that, and had back pain since, which had become much worse as he aged.  That nurse-practitioner opined that the back pain, back surgery, and more recent recurrence of back pain were all related to service.
The Veteran asserts that he sustained a lumbar spine disability during active service and experienced chronic low back pain since the in-service injury.  The service treatment records show that the Veteran strained his back in an in-service lifting injury.  While two VA examiners found no relationship between the claimed disability and the in-service back trauma, both the Veteran's treating private neurosurgeon and a VA nurse-practitioner have attributed the post-operative lumbar spine degenerative disc disease to the in-service back trauma.  The Board finds the evidence is in at least equipoise as to whether the post-operative lumbar degenerative disc disease originated during active service.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for post-operative lumbar spine degenerative disc disease is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

New and material evidence having been received, the claim for service connection for low back pain with sciatica is reopened.  

Service connection for post-operative lumbar spine degenerative disc disease is granted.  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


